Exhibit 10.ff

 

[Material Sciences Corporation Logo appears here]

 

2200 East Pratt Boulevard · Elk Grove Village, Illinois 60007-5995 · U.S.A.

 

January 9, 2004

 

Mr. Cliff Nastas

Vice President Sales & Marketing

Elk Grove Village, Il.

 

  Re: Supplemental Compensation Agreement

 

Dear Cliff:

 

Material Sciences Corporation (the “Company”), as part of its cost reduction and
restructuring plans, is continuing to review its metal coating operations from a
strategic standpoint to determine whether they are capable of earning a
satisfactory return or whether they should be sold or idled (the “Strategic
Review”). It is important to the Company that you remain employed by the Company
while it completes its review of the Strategic Review. This letter was prepared
at the direction of Mike Callahan.

 

Accordingly, to compensate you for incremental work and responsibility and
encourage your continued employment during this review period: (i) if you remain
continuously employed by the Company, and its successors and assigns, from and
after the date of this letter through May 31, 2004 (the “Retention Date”) or
(ii) your employment is terminated by the Company or its successors or assigns
without Cause (as defined below) after the date of this letter and prior to the
Retention Date, the Company will pay you the sum of $300,000.00. Such payment
will be made at the next compensation payment date following the earlier of (i)
or (ii), subject to withholding of all federal, state and local taxes or other
amounts required by applicable law. For purposes of this letter, the term
“Cause” means (i) your willful and continued failure to perform substantially
your duties to the Company within a reasonable period of time after a written
demand for substantial performance is delivered to you by the Company which
demand specifically identifies the manner in which the Company believes that you
have not substantially performed your duties; or (ii) your willful misconduct in
the performance of your duties to the Company or your willful engagement in
conduct which, in either case, is illegal or materially injurious to the Company
monetarily or otherwise.

 

Please note that the Company’s activities are highly confidential and very
sensitive. Accordingly, you hereby agree as follows:

 

1. Except as necessary to discharge your duties to the Company, you shall keep
confidential all information and materials regarding the Company and its
business and operations, including, without limitation, any information
concerning the Strategic Review.



--------------------------------------------------------------------------------

2. You will not issue or cause the publication of any press release or other
public announcement with respect to the Company and its business and operations,
including, without limitation, any information concerning the Strategic Review
or other key operating decisions of the Company, without the prior written
consent of the Company.

 

3. You understand that the Company’s Strategic Review constitutes material
non-public information that you have a duty to keep confidential. Accordingly,
you will not trade Material Sciences Corporation common stock until such time as
an authorized representative of Material Sciences Corporation delivers to you
written notice to such effect.

 

Your failure to strictly comply with your obligations contained in this letter
will terminate the Company’s obligation to make any payments to you pursuant to
this letter.

 

Nothing contained in this letter shall confer upon you any right to continuation
of employment by the Company or its affiliates, or interfere with the right of
the Company or its affiliates to terminate your employment at any time.

 

Please note that payment under this Supplemental Compensation Agreement will not
have any further application towards any other form of compensation, including
but not limited to, any calculations related to your Supplemental Retirement
Plan, Life Insurance Plans, annual Bonus Plans, Long Term Incentive Plans, etc.

 

If you are in agreement with the foregoing, please acknowledge your agreement in
the place provided below and return an original of this letter to the Company,
whereupon this letter shall become a binding agreement between the Company and
you.

 

Very truly yours,

Material Sciences Corporation

By:  

/s/    John M. Klepper        

 

--------------------------------------------------------------------------------

   

John M. Klepper

Vice President Human Resources

 

ACKNOWLEDGED AND AGREED:

/s/    Cliff Nastas

      1/9/04

--------------------------------------------------------------------------------

Name:

  Date